t c summary opinion united_states tax_court bernard w evers and deborah l evers petitioners v commissioner of internal revenue respondent docket no 3151-07s filed date bernard w evers pro_se katherine lee kosar for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue after concessions the issue for decision is whether petitioners are eligible for the exception under sec_72 to the 10-percent additional tax on an early withdrawal from petitioners’ qualified retirement account in which was used to repay a loan they had obtained to pay medical_expenses in background some of the facts have been stipulated and are so found at the time their petition was filed petitioners resided in ohio petitioners are husband and wife in petitioners borrowed dollar_figure from apci federal credit_union apci to pay expenses_incurred for the treatment of infertility petitioners used part of the proceeds from the loan to pay medical_expenses of dollar_figure during to the family fertility center for in vitro fertilization procedures respondent conceded on brief that the expenses petitioners incurred for in vitro fertilization procedures were medical_expenses on the basis of the transactional journal from the family fertility center respondent agrees that petitioners paid medical_expenses of dollar_figure in likewise respondent agrees that petitioners paid dollar_figure of medical_expenses in the transactional journal from the family fertility center however clearly indicates that petitioners paid dollar_figure in and dollar_figure in there is no explanation in the record as to the method the parties used to make their calculations in petitioners withdrew dollar_figure from their qualified retirement account with cooper cameron corp to repay the loan from apci sec_72 generally provides for a 10-percent additional tax on withdrawals from qualified_retirement_plans made before the employee attains age petitioners did not contend that they met this age requirement petitioners paid dollar_figure of the dollar_figure withdrawal to apci in partial satisfaction of their loan petitioners’ decision to prematurely withdraw funds from their qualified retirement account to repay apci was made under the belief that they would qualify for an exception to the 10-percent additional tax under sec_72 because they were using the withdrawn funds to repay the loan which had been acquired to pay medical_expenses petitioners timely filed their form_1040 u s individual_income_tax_return for they reported total income of dollar_figure petitioners properly included the dollar_figure distribution in their total reported income but did not include the corresponding sec_72 10-percent additional tax as part of their taxes owed on date respondent sent to petitioners a notice_of_deficiency in which he determined a deficiency in petitioners’ federal_income_tax of dollar_figure respondent’s determination indicated that petitioners’ form_1040 failed to include interest received from apci of dollar_figure reported to respondent on form 1099-int interest_income unemployment_compensation from the commonwealth of pennsylvania of dollar_figure and tax withholding of dollar_figure reported to respondent on form 1099-g certain government payments and the 10-percent additional tax of dollar_figure under sec_72 for a premature_distribution from their qualified_retirement_plan with cooper cameron corp reported to respondent on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc petitioners petitioned the court for redetermination of the deficiency contending that they did not receive a form 1099-int from apci they did not have unemployment_compensation in and did not receive the form 1099-g from the commonwealth of pennsylvania and they are eligible for the sec_72 exception to the 10-percent additional tax because the dollar_figure distribution from their qualified retirement account was used to cover medical_expenses at trial petitioners conceded issues and the only issue remaining for us to decide is whether petitioners are eligible for the sec_72 exception to the 10-percent additional tax under sec_72 for the dollar_figure early withdrawal from their qualified retirement account with cooper cameron corp discussion sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans the fact that petitioners’ distribution was early is not in dispute the issue is whether petitioners qualify for the sec_72 exception to the 10-percent additional tax sec_72 provides that the imposition of the additional tax under sec_72 shall not apply to distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year sec_213 provides a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of the taxpayer’s adjusted_gross_income the medical_expense_deduction under sec_213 is allowable only with respect to medical_expenses actually paid during the taxable_year regardless of when the incident or event which occasioned the expenses occurred and regardless of the method_of_accounting employed by the taxpayer in making his income_tax return see sec_1_213-1 income_tax regs in other words it is the time of payment that determines the year of the deduction 55_tc_753 petitioners contend that because dollar_figure of the early distribution from their qualified retirement account was used to repay a portion of the borrowed funds that were used to pay their medical_expenses the partial repayment of the loan in should be considered tantamount to direct payments of medical_expenses in respondent disagrees and contends that the sec_72 exception could apply only with respect to medical_expenses actually paid in respondent contends that dollar_figure of medical_expenses was paid in with the borrowed funds not in when the loan was partially repaid with the funds distributed from petitioners’ qualified retirement account and that the medical_expenses actually paid in fall well short of percent of petitioners’ adjusted_gross_income see sec_213 the clear language of sec_72 limits the scope of the exception to the amount of deductible medical_expenses paid during the taxable_year of the distribution duncan v commissioner tcmemo_2005_171 this exception does not apply to the medical_expenses that petitioners paid in because the taxable_year of the early distribution was see id the small amount of medical_expenses actually paid in is not deductible because it does not exceed percent of petitioners’ adjusted_gross_income see sec_213 we conclude that petitioners are not eligible for the sec_72 exception to the 10-percent additional tax on the early distribution from their qualified_retirement_plan in although we are sympathetic to petitioners’ situation we cannot ignore the plain language of the statute to reflect the foregoing decision will be entered for respondent
